Title: The American Peace Commissioners to David Hartley, 17 July 1783
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry
To: Hartley, David


          
            Sir,
            Passy, July 17th. 1783.
          
          We have the honour to inform you that we have just received from Congress their
            Ratification in due Form of the Provisional Articles of the 30th. of November 1782, and we are ready to exchange Ratifications
            with his Britannic Majesty’s Ministers as soon as may be.
          By the same Articles it is stipulated, that his Britannic Majesty shall with all
            convenient Speed, and without causing any Destruction or carrying away Negroes or other
            Property of the American Inhabitants, withdraw all his Armies, Garrisons and Fleets from
            the United States and from every Port, Place & Harbour within the
              same. But, by Intelligence lately
            received from America, and by the inclosed Copies of Letters and Conferences between
            General Washington and Sir Guy Carleton,
            it appears that a considerable Number of Negroes belonging to the Citizens of the United
            States, have been carried off from New-York contrary to the express Stipulation
            contained in the said Article. We have
            received from Congress their Instructions to represent this Matter to you, and to
            request that speedy and effectual Measures be taken to render that Justice to the
            Parties interested which the true Intent and Meaning of the Article in Question plainly
            dictates.
          We are also instructed to represent to you, that many of the British Debtors in America have
            in the Course of the War sustained such considerable and heavy Losses by the Operation
            of the British Arms in that Country, that a great Number of them have been rendered
            incapable of immediately satisfying those Debts: we refer it to the Justice and Equity
            of Great Britain, so far to amend the Article on this Subject, as that no Execution shall be issued on a Judgment to be obtained in any
            such Case but after the Expiration of three Years from the Date of the definitive Treaty
            of Peace. Congress also think it reasonable that such Part of the Interest which may
            have accrued on such Debts during the War shall not be payable, because all Intercourse
            between the two Countries, had, during that Period, become impracticable as well as
            improper, it does not appear just that Individuals in America should pay for Delays in
            payment which were occasioned by the civil and military Measures of Great Britain. In
            our Opinion the Interest of the Creditors as well as the Debitors requires that some
            Tenderness be shewn to the Latter, and that they should be allowed a little Time to
            acquire the Means of discharging Debts which in many Instances exceed the whole Amount
            of their Property.
          As it is necessary to ascertain an Epocha, for the Restitutions and Evacuations to be
            made, we propose that it be agreed, that his Britannic Majesty, shall cause to be
            evacuated the Posts of New-York, Penobscot and their Dependences, with all other Posts
            and Places in Possession of his Majesty’s Arms, within the United States, in the Space
            of three Months after the Signature of this definitive Treaty, or sooner if possible,
            excepting those Posts contiguous to the Water Line, mentioned in the fourth
              Proposition, and these shall be
            evacuated, when Congress shall give the Notice therein mentioned.
          We do ourselves the honour of making these Communications to you, Sir, that you may
            transmit them and the Papers accompanying them to your Court, and inform us of their
            Answer.
          We have the honour to be, Sir, Your most obedient and most humble Servants
          
            John Adams.B FranklinJohn Jay
            Dd. Hartley Esqr.
          
        